         Case 4:19-cv-00017-KGB Document 55 Filed 08/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; and
KAREN DEMPSEY                                                                       PLAINTIFFS

v.                                Case No. 4:19-cv-00017-KGB

STANLEY JASON RAPERT, in his
individual an official capacity                                                     DEFENDANT

                                             ORDER

       Before the Court is plaintiffs American Atheists, Inc., Betty Jo Fernau, Catherine

Shoshone, Robert Barringer, and Karen Dempsey’s (jointly “plaintiffs”) unopposed motion to

extend discovery and other deadlines (Dkt. No. 54). Plaintiffs request the Court extend the

deadline to complete discovery to December 14, 2021, and to extend similarly all subsequent

deadlines (Id., ¶ 4). Plaintiffs state that defendant Stanley Jason Rapert’s counsel does not oppose

the motion (Id., ¶ 5). For good cause shown, the Court grants the motion (Dkt. No. 54). This case

is removed from the November 1, 2021, trial calendar. The Court will issue an amended final

scheduling order by separate order.

       So ordered this the 17th day of August, 2021.



                                                     _____________________________
                                                     Kristine G. Baker
                                                     United States District Judge
